The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-20 are pending in this application.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-10, and 12-14, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Archese et al. (U.S. PGPub No. 2010/0023521) in view of Pound et al. (U.S. PGPub No. 2016/0299932) in view of Down Jr. et al. (U.S. PGPub No. 2012/0254861)

Claim 1
Archese (2010/0023521) teaches:
A method comprising: accessing, by a processing device of a first client, a transaction marker that indicates a […] of shared persistent storage by a second client is incomplete […] P. 0014 each requesting node trying to access a resource enters a lock record/request in a shared database; P. 0021 DLM database 14 includes LOCKS table 21 containing ID: the primary key of the record and an incremental integer that the database automatically assigns to a requesting node (analogous to a transaction marker); P. 0020 system 10 involves multiple nodes 11 (analogous to clients) coupled to DLM database 14 (shared persistent storage)
 wherein the transaction marker is stored on the shared persistent storage and is accessible over a network by multiple clients; P. 0020 system 10 involves multiple nodes 11 connected with a lock manager engine (LME) 13 implemented on each node 11 and shared database (DLM database) 14 is accessible from all the other participant nodes 11 via network 12; P. 0021 DLM database 14 includes LOCKS table 21 containing ID: the primary key of the record and an incremental integer that the database automatically assigns to a requesting node (analogous to a transaction marker)
[…] accessing, by the first client, a locking data structure associated with the portion of the shared persistent storage, wherein the locking data structure is stored on the shared persistent storage; P. 0042 and FIG. 3 if lock records were retrieved from DLM (step 32), then current values of heartbeat counters are retrieved from the records and stored in local lock list 
detecting, by the first client in view of the locking data structure, that the portion of the shared persistent storage is unlocked; determining, by the first client in view of the locking data structure and the transaction marker, that the […] of the shared persistent storage is abandoned by the second client; P. 0021 i.e., LOCKS table 21 includes LOCK_NAME: a logical name for the lock, NODE_NAME: requesting node name and HEARTBEAT_COUNTER: a counter is be periodically incremented by the lock requesting node, with a frequency no lower than the value of HEARTBEAT_UPDATE_INTERVAL, which is a maximum time interval between increments to signal the requesting node is still alive (i.e. if the requesting node does not update HEARTBEAT_COUNTER within the time specified by HEARTBEAT_UPDATE_INTERVAL the transaction is abandoned); P. 0060 and FIG. 5 if there is a network error while a node is updating the HEARTBEAT_COUNTER of associated lock records in DLM (block 61,62) then the locks maintained by the node are considered invalid; P. 0042 and FIG. 3 lock records in DLM database with unchanged counters indicate inactive nodes (i.e. the transaction is abandoned)
[…] destroying, by the first client, the transaction marker. P. 0042 and FIG. 3 lock records in DLM database with unchanged counters are deleted (analogous to destroying the transaction marker
Archese does not explicitly state the transaction marker indicating a modification of shared storage by a second client, identifying the portion of shared storage corresponding to the transaction marker, or the first client releasing the shared storage being modified by the second client when the transaction is abandoned.
Pound (2016/0299932) teaches:
accessing, by a processing device of a first client, a transaction marker that indicates a modification of shared persistent storage by a second client is incomplete P. 0027 In addition to providing a lock, transaction broker 114 may provide compute nodes 106 (clients) with a sequence number from sequencer 122 to write the data (transaction marker); P. 0017 while some compute nodes 106A-D are processing queries or read transactions 112 on data from storage cluster 104, other compute nodes 106A-D may be writing data to storage cluster 104; P. 0028 Storage nodes 120A-C (shared persistent storage) may be computing devices that store data of system 100 in persistent memory
[…] identifying, by the first client, a portion of the shared persistent storage that corresponds to the transaction marker; P. 0033 and FIG. 1 Distributed log 118 may track where data is stored on storage nodes 120, and when that data was updated
[…] detecting, by the first client in view of the locking data structure, that the portion of the shared persistent storage is unlocked; determining, by the first client in view of the locking data structure and the transaction marker, that the modification of the shared persistent storage is abandoned by the second client; P. 0045 a held lock may be revoked after a time-out period occurs. This may cause the transaction 112 that was holding the lock to be aborted by the transaction broker 114; P. 0026 Lock table 116 in transaction broker 114 may identify the status as to which data is being written to by an ongoing transaction 112; P. 0041 compute nodes 106 may then request a lock on the data that is to be updated from transaction broker 114 
releasing, by the first client, the portion of the shared persistent storage associated with the modification by the second client; and destroying, by the first client, the transaction marker. P. 0045 a sequence number or log number was assigned to the timed-out transaction 112, the log position may be filled in to further ensure the transaction 112 may not later commit (analogous to releasing and destroying the transaction marker)
It would have been obvious to a person with ordinary skill at the time the application was filed to include the invention of Archese with the transaction marker indicating a modification of shared storage by a second client, identifying the portion of shared storage corresponding to the transaction marker, or the first client releasing the shared storage being modified by the second client when the transaction is abandoned taught by Pound
The motivation being to prevent data undergoing a first write transaction from being locked and written to simultaneously by a second write transaction (See Pound P. 0026)
The systems of Archese and Pound do not explicitly state the transaction marker containing both a pre-defined tag of a logical volume and an indication of whether a modification on shared storage is complete.
Down Jr. (2012/0254861) teaches:
A method comprising: accessing, by a processing device of a first client, a transaction marker that indicates a modification of shared persistent storage by a second client is incomplete, the transaction marker comprising a pre-defined tag of a logical volume or a pre-defined filename extension and P. 0039 and FIG. 4 (Virtual Machine) file table 212 has columns for LUN (logical unit number) 411 for the volume and Status 410 for the current operation (e.g. indicating if operation is incomplete); P. 0093 the current step operation 409 allows an administrator (first client) to see management software’s current detail status on storage related operations; P. 0036 operations include (A) create & deploy VM, (B) store VM, and (C) deploy VM (i.e. modifications) issued to storage subsystem 240
wherein the transaction marker […] is accessible over a network by multiple clients; P. 0033 and FIG. 2 VM file state table 212 is stored on management server 210, which is accessible by a VM administrator through a web portal; P. 0061 there may be multiple administrators
It would have been obvious to a person with ordinary skill at the time the application was filed to include the invention of Archese and Pound with the transaction marker containing both a pre-defined tag of a logical volume and an indication of whether a modification on shared storage is complete taught by Down Jr.
The motivation being to allow an administrator to see management software’s current detail status on storage related operations (See Down Jr. P. 0093)
The systems of Archese, Pound and Down Jr. are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Archese and Pound with Down Jr. to obtain the invention as recited in claim 1-17.
	
Claim 2
Pound (2016/0299932) teaches:
The method of claim 1, wherein the first client comprises a device that functions as a storage client of the shared persistent storage. P. 0045 a message or signal may be sent to the requesting client (e.g., node requesting the transaction 112)

Claim 4

The method of claim 1, wherein the abandoned modification comprises a storage transaction for creating a volume on the shared persistent storage and associating the volume with a virtual disk image. P. 0039 and FIG. 4 (Virtual Machine) file table 212 has columns for LUN (logical unit number) 411 for the volume and Status 410 for the current operation (e.g. indicating if operation is incomplete); P. 0036 operations include (A) create & deploy VM issued to storage subsystem 240; FIG. 9 and P. 0063, 0067 the steps of create & deploy VM include S901 creating a volume from a storage pool, and S904 copying the golden image volume to the created volume  

Claim 5
Pound (2016/0299932) teaches:
The method of claim 1, wherein determining that the modification abandoned by the second client comprises the first client determining that the transaction marker corresponds to the portion of the shared persistent storage and that the portion of the shared persistent storage is free of a lock by the second client P. 0045 a held lock (e.g. held by second client) may be revoked after a time-out period occurs. This may cause the transaction 112 that was holding the lock to be aborted by the transaction broker 114; P. 0041 compute nodes 106 (e.g. first client) may then request a lock on the data that is to be updated from transaction broker 114; P. 0026 when a lock is released because a transaction was aborted, it may be assigned to another transaction and timestamp 115 is updated to indicate new data at the location in storage 104

Claim 6
Archese (2010/0023521) teaches:
The method of claim 1, wherein detecting the portion of the shared persistent storage is unlocked comprises initiating, by the first client, a request for an exclusive lock on the portion using the locking data structure on the shared persistent storage. P. 0014 each requesting node trying to access a resource enters a lock record/request in a shared database; P. 0021 LOCKS table 21 stores information from lock requests include LOCK_TYPE: example values including EXCLUSIVE or SHARED; P. 0030-31 and FIG. 2 the requesting application 22 on a node requests a lock with an EXCLUSIVE lock type

Claim 7
Down Jr. (2012/0254861) teaches:
The method of claim 1, wherein the transaction marker is provided by a metadata file having the pre-defined filename extension. P. 0004 a record for a virtual machine’s image file is maintained in a VHD file; P. 0040 and FIG. 4 VM files have filenames 401, such as VM1.VHD

Claim 8
Down Jr. (2012/0254861) teaches:
The method of claim 1, wherein the transaction marker is provided by the pre-defined tag associated with the logical volume of a virtual disk image. P. 0039-40 and FIG. 4 VM file table 212 presents the current state of VM files with filenames 401 (e.g. VH1.VHD, equivalent to a virtual disk image), and has a column for LUN 411 for the associated volume 

Claim 9
Pound (2016/0299932) teaches:
The method of claim 1, further comprising: acquiring a lock to the shared persistent storage prior to releasing the portion of the shared persistent storage associated with the abandoned modification; and P. 0045 if the write failed, distributed log 118 (in storage cluster) is not updated and a message is sent to transaction broker 114 to release the lock
relinquishing the lock to the shared persistent storage after destroying the transaction marker. P. 0045 In the case of a failure of the node execution the transaction 112, a held lock may be revoked after a time-out period occurs. This may cause the transaction 112 that was holding the lock to be aborted by the transaction broker 114. A sequence number assigned to the timed-out transaction 112 may be filled in (analogous to destroying) to further ensure the transaction 112 may not later commit

Claim 10
Pound (2016/0299932) teaches:
The method of claim 1, wherein the storage system is a distributed storage system and P. 0008 MPP execution cluster (MPEC) 102 processes distributed transactions 112 on data of a storage cluster 104
the shared persistent storage comprises at least one of a block-level storage device or a file-level storage device. P. 0041 a lock may be acquired for each row, table, or partition of data in storage nodes 120 (it is obvious the storage nodes operate as block-level storage)

Claim 12
Down Jr. (2012/0254861) teaches:
The method of claim 1, wherein the shared persistent storage comprises multiple virtual disk images and P. 0039-40 and FIG. 4 each of the VM files have filenames 401 (e.g. VM1.VHD, equivalent to a virtual disk image) 
is accessed over a network by a plurality of hosts, each host comprising a virtual machine accessing one of the virtual disk images. P. 0033 and FIG. 2 a volume containing the copied golden image (virtual disk image) may be deployed and attached to a host; P. 0036 there are multiple hosts 230, each may operate a VM

Claim 13
Pound (2016/0299932) teaches:
The method of claim 1, wherein the method comprises a recollection procedure to recapture storage space on the shared persistent storage. P. 0012 A write transaction may be a transaction for deleting existing data in storage cluster 104

Claim 14
Pound (2016/0299932) teaches:
The method of claim 13, wherein the first client and the second client each perform a modification of the shared persistent storage and perform a recollection procedure. P. 0017 compute nodes 106A-D may be writing data to storage cluster 104; P. 0028-29 writes may be simultaneously performed across multiple storage nodes 120A-C

Claim 16
Archese (2010/0023521) teaches:
The method of claim 1, further comprising: initiating, by the second client, a storage transaction comprising operations that modify the portion of the shared persistent storage; creating, by the second client, the transaction marker on the shared persistent storage; and P. 0014 each requesting node (client) trying to access a resource enters a lock record/request in a shared database; P. 0030-31 and FIG. 2 the requesting application 22 on a node requests a lock with an EXCLUSIVE lock type
abandoning, by the second client, the storage transaction in response to a failure. P. 0060 and FIG. 5 if there is a network error while a node is updating the HEARTBEAT_COUNTER of associated lock records in DLM (block 61,62) then the locks maintained by the node are considered invalid; P. 0042 and FIG. 3 lock records in DLM database with unchanged counters indicate inactive nodes (i.e. the transaction is abandoned)

Claim 17
Pound (2016/0299932) teaches:
The method of claim 16, wherein creating the transaction marker and destroying the transaction marker are each performed atomically. P. 0042 a write transaction 112 may request a plurality of locks (e.g., for a plurality of rows of data) as an atomic request

Claim 18
Archese (2010/0023521) teaches:
A system comprising: a memory; a processing device executing a first client that is operatively coupled to the memory, FIG. 2 and P. 0028-29 each node 11 executes application 22; P. 0067 the invention may be implemented as instructions on computer readable media executed by a processor
the processing device to: access, a transaction marker indicating a […] of shared persistent storage by a second client is incomplete, […] wherein the transaction marker is stored on the shared persistent storage and is accessible over a network by multiple clients; P. 0014 each requesting node trying to access a resource enters a lock record/request in a shared database; P. 0021 DLM database 14 includes LOCKS table 21 containing ID: the primary key of the record and an incremental integer that the database automatically assigns to a requesting node (analogous to a transaction marker); P. 0020 system 10 involves multiple nodes 11 connected with a lock manager engine (LME) 13 implemented on each node 11 and shared database (DLM database, shared persistent storage) 14 is accessible from all the other participant nodes 11 via network 12
[…] access a locking data structure associated with the portion of the shared persistent storage wherein the locking data structure is stored on the shared persistent storage; P. 0042 and FIG. 3 if lock records were retrieved from DLM (step 32), then current values of heartbeat counters are retrieved from the records and stored in local lock list
detect, in view of the locking data structure, that the portion of the shared persistent storage is unlocked; determine, in view of the locking data structure and the transaction marker , that the […] of the shared persistent storage is abandoned by the second client; P. 0021 i.e., LOCKS table 21 includes LOCK_NAME: a logical name for the lock, NODE_NAME: requesting node name and HEARTBEAT_COUNTER: a counter is be periodically incremented by the lock requesting node, with a frequency no lower than the value of HEARTBEAT_UPDATE_INTERVAL, which is a maximum time interval between increments to signal the requesting node is still alive (i.e. if the requesting node does not update HEARTBEAT_COUNTER within the time specified by HEARTBEAT_UPDATE_INTERVAL the transaction is abandoned); P. 0060 and FIG. 5 if there is a network error while a node is updating the HEARTBEAT_COUNTER of associated lock records in DLM (block 61,62) then the locks maintained by the node are considered invalid; P. 0042 and FIG. 3 lock records in DLM database with unchanged counters indicate inactive nodes (i.e. the transaction is abandoned)
[…] destroy the transaction marker. P. 0042 and FIG. 3 lock records in DLM database with unchanged counters are deleted (analogous to destroying the transaction marker

Pound (2016/0299932) teaches:
[…] a memory; a processing device executing a first client that is operatively coupled to the memory, the processing device to: access, a transaction marker indicating a modification of shared persistent storage by a second client is incomplete, […] P. 0027 In addition to providing a lock, transaction broker 114 may provide compute nodes 106 with a sequence number from sequencer 122 to write the data; P. 0017 while some compute nodes 106A-D are processing queries or read transactions 112 on data from storage cluster 104, other compute nodes 106A-D may be writing data to storage cluster 104; P. 0028 Storage nodes 120A-C may be computing devices that store data of system 100 in persistent memory
identify a portion of the shared persistent storage corresponding to the transaction marker; […] P. 0033 and FIG. 1 Distributed log 118 may track where data is stored on storage nodes 120, and when that data was updated
detect, in view of the locking data structure, that the portion of the shared persistent storage is unlocked; determine, in view of the locking data structure and the transaction marker , that the modification of the shared persistent storage is abandoned by the second client; P. 0045 a held lock may be revoked after a time-out period occurs. This may cause the transaction 112 that was holding the lock to be aborted by the transaction broker 114; P. 0026 Lock table 116 in transaction broker 114 may identify the status as to which data is being written to by an ongoing transaction 112; P. 0041 compute nodes 106 may then request a lock on the data that is to be updated from transaction broker 114
release the portion of the shared persistent storage associated with the modification by the second client; and destroy the transaction marker. P. 0045 a sequence number or log number was assigned to the timed-out transaction 112, the log position may be filled in to further ensure the transaction 112 may not later commit (analogous to releasing and destroying the transaction marker)
It would have been obvious to a person with ordinary skill at the time the application was filed to include the invention of Archese with the transaction marker indicating a modification of shared storage by a second client, identifying the portion of shared storage corresponding to the transaction marker, or the first client releasing the shared storage being modified by the second client when the transaction is abandoned taught by Pound
The motivation being to prevent data undergoing a first write transaction from being locked and written to simultaneously by a second write transaction (See Pound P. 0026)
The systems of Archese and Pound do not explicitly state the transaction marker containing both a pre-defined tag of a logical volume and an indication of whether a modification on shared storage is complete.
Down Jr. (2012/0254861) teaches:
 […] the processing device to: access, a transaction marker indicating a modification of shared persistent storage by a second client is incomplete, the transaction marker comprising a pre-defined tag of a logical volume or a pre-defined filename extension and P. 0039 and FIG. 4 (Virtual Machine) file table 212 has columns for LUN (logical unit number) 411 for the volume and Status 410 for the current operation (e.g. indicating if operation is incomplete); P. 0093 the current step operation 409 allows an administrator (first client) to see management software’s current detail status on storage related operations; P. 0036 operations include (A) create & deploy VM, (B) store VM, and (C) deploy VM (i.e. modifications) issued to storage subsystem 240
wherein the transaction marker is stored on the shared persistent storage and is accessible over a network by multiple clients; […] P. 0033 and FIG. 2 VM file state table 212 is stored on management server 210, which is accessible by a VM administrator through a web portal; P. 0061 there may be multiple administrators
It would have been obvious to a person with ordinary skill at the time the application was filed to include the invention of Archese and Pound with the transaction marker containing both a pre-defined tag of a logical volume and an indication of whether a modification on shared storage is complete taught by Down Jr.
The motivation being to allow an administrator to see management software’s current detail status on storage related operations (See Down Jr. P. 0093)
The systems of Archese, Pound and Down Jr. are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Archese and Pound with Down Jr. to obtain the invention as recited in claim 18-19.

Claim 19
Pound (2016/0299932) teaches:
The system of claim 18, wherein the shared persistent storage comprises persistent data storage that is accessed by the processing device over a local area network (LAN) connection. FIG. 3 and P. 0054 Communication interface 324 enables computer system 300 to communicate with remote devices 328, which could be removable devices (such as a removable storage drive) 

Claim 20
Archese (2010/0023521) teaches:
A non-transitory machine-readable storage medium storing instructions that cause a processing device to: access, by a first client, a transaction marker that indicates a […] of shared persistent storage by a second client is incomplete, […] FIG. 2 and P. 0028-29 each node 11 executes application 22; P. 0067 the invention may be implemented as instructions on computer readable media executed by a processor; P. 0014 each requesting node trying to access a resource enters a lock record/request in a shared database; P. 0021 DLM database 14 includes LOCKS table 21 containing ID: the primary key of the record and an incremental integer that the database automatically assigns to a requesting node (analogous to a transaction marker); P. 0020 system 10 involves multiple nodes 11 (analogous to clients) coupled to DLM database 14 (shared persistent storage)
wherein the transaction marker is stored on the shared persistent storage and, is accessible over the network by multiple clients; P. 0020 system 10 involves multiple nodes 11 connected with a lock manager engine (LME) 13 implemented on each node 11 and shared database (DLM database) 14 is accessible from all the other participant nodes 11 via network 12; P. 0021 DLM database 14 includes table 21 (i.e., LOCKS table) containing ID: the the primary key of the record and an incremental integer that the database automatically assigns to a requesting node (analogous to a transaction marker)
[…] access, by the first client, a locking data structure associated with the portion of the shared persistent storage, P. 0042 and FIG. 3 if lock records were retrieved from DLM (step 32), then current values of heartbeat counters are retrieved from the records and stored in local lock list
detect, by the first client in view of the locking data structure, that the portion of the shared persistent storage is unlocked, determine, by the first client view of the locking data structure and the transaction marker, that the […] of the shared persistent storage is abandoned by the second client; P. 0021 i.e., LOCKS table 21 includes LOCK_NAME: a logical name for the lock, NODE_NAME: requesting node name and HEARTBEAT_COUNTER: a counter is be periodically incremented by the lock requesting node, with a frequency no lower than the value of HEARTBEAT_UPDATE_INTERVAL, which is a maximum time interval between increments to signal the requesting node is still alive (i.e. if the requesting node does not update HEARTBEAT_COUNTER within the time specified by HEARTBEAT_UPDATE_INTERVAL the transaction is abandoned); P. 0060 and FIG. 5 if there is a network error while a node is updating the HEARTBEAT_COUNTER of associated lock records in DLM (block 61,62) then the locks maintained by the node are considered invalid; P. 0042 and FIG. 3 lock records in DLM database with unchanged counters indicate inactive nodes (i.e. the transaction is abandoned)
[…] destroy, by the first client, the transaction marker. P. 0042 and FIG. 3 lock records in DLM database with unchanged counters are deleted (analogous to destroying the transaction marker
Archese does not explicitly state the transaction marker indicating a modification of shared storage by a second client, identifying the portion of shared storage corresponding to the transaction marker, or the first client releasing the shared storage being modified by the second client when the transaction is abandoned.
Pound (2016/0299932) teaches:
A non-transitory machine-readable storage medium storing instructions that cause a processing device to: access, by a first client, a transaction marker that indicates a modification of shared persistent storage by a second client is incomplete, […] P. 0027 In addition to providing a lock, transaction broker 114 may provide compute nodes 106 with a sequence number from sequencer 122 to write the data; P. 0017 while some compute nodes 106A-D are processing queries or read transactions 112 on data from storage cluster 104, other compute nodes 106A-D may be writing data to storage cluster 104; P. 0028 Storage nodes 120A-C may be computing devices that store data of system 100 in persistent memory 
identify, by the first client, a portion of the shared persistent storage that corresponds to the transaction marker, P. 0033 and FIG. 1 Distributed log 118 may track where data is stored on storage nodes 120, and when that data was updated
[…] detect, by the first client in view of the locking data structure, that the portion of the shared persistent storage is unlocked, determine, by the first client view of the locking data structure and the transaction marker, that the modification of the shared persistent storage is abandoned by the second client; P. 0045 a held lock may be revoked after a time-out period occurs. This may cause the transaction 112 that was holding the lock to be aborted by the transaction broker 114; P. 0026 Lock table 116 in transaction broker 114 may identify the status as to which data is being written to by an ongoing transaction 112; P. 0041 compute nodes 106 may then request a lock on the data that is to be updated from transaction broker 114
release, by the first client, the portion of the shared persistent storage associated with the modification by the second client; and destroy, by the first client, the transaction marker. P. 0045 a sequence number or log number was assigned to the timed-out transaction 112, the log position may be filled in to further ensure the transaction 112 may not later commit (analogous to releasing and destroying the transaction marker)
It would have been obvious to a person with ordinary skill at the time the application was filed to include the invention of Archese with the transaction marker indicating a modification of shared storage by a second client, identifying the portion of shared storage corresponding to the transaction marker, or the first client releasing the shared storage being modified by the second client when the transaction is abandoned taught by Pound
The motivation being to prevent data undergoing a first write transaction from being locked and written to simultaneously by a second write transaction (See Pound P. 0026)

Down Jr. (2012/0254861) teaches:
 […] access, by a first client, a transaction marker that indicates a modification of shared persistent storage by a second client is incomplete, the transaction marker comprising a pre-defined tag of a logical volume or a pre-defined filename extension and P. 0039 and FIG. 4 (Virtual Machine) file table 212 has columns for LUN (logical unit number) 411 for the volume and Status 410 for the current operation (e.g. indicating if operation is incomplete); P. 0093 the current step operation 409 allows an administrator (first client) to see management software’s current detail status on storage related operations; P. 0036 operations include (A) create & deploy VM, (B) store VM, and (C) deploy VM (i.e. modifications) issued to storage subsystem 240
wherein the transaction marker […] is accessible over the network by multiple clients; P. 0033 and FIG. 2 VM file state table 212 is stored on management server 210, which is accessible by a VM administrator through a web portal; P. 0061 there may be multiple administrators
It would have been obvious to a person with ordinary skill at the time the application was filed to include the invention of Archese and Pound with the transaction marker containing both a pre-defined tag of a logical volume and an indication of whether a modification on shared storage is complete taught by Down Jr.
The motivation being to allow an administrator to see management software’s current detail status on storage related operations (See Down Jr. P. 0093)
The systems of Archese, Pound and Down Jr. are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Archese et al. (U.S. PGPub No. 2010/0023521) in view of Pound et al. (U.S. PGPub No. 2016/0299932) in view of Down Jr. et al. (U.S. PGPub No. 2012/0254861) in view of Shavit et al. (U.S. PGPub No. 20070282838) 

Claim 3
The systems of Archese, Pound and Down Jr. do not explicitly teach identifying a plurality of transaction markers or a second transaction marker corresponding to an incomplete modification that is open and will complete.
 Shavit (2007/0282838) teaches:
The method of claim 1, wherein accessing the transaction marker comprises identifying a plurality of transaction markers, FIG. 2 and P. 0026 data structure for a lock 135 includes OwnerThreadID to identify thread 155; P. 0025 Various data structures may also be maintained to support STM transactions, such as transaction descriptors (indicating for example the current state of a transaction and the memory locations accessed by the transaction) and ownership records (indicating version numbers or current owner threads for various memory locations)
a first transaction marker corresponding to the incomplete modification that is abandoned and FIG. 5 and P. 0050 memory access operation (read, write) is examined (block 150) to determine if a lock is held (block 520 for write and blocks 537, 545 for read).  If no locks are held, the transaction is aborted and rolled back (block 525)
a second transaction marker corresponding to an incomplete modification that is open and will complete. FIG. 5 and P. 0050 if locks are held for the (read, write) operations (step 530 for write and step 540 for read) then the operation is performed
It would have been obvious to a person with ordinary skill at the time the application was filed to include the invention taught by Archese, Pound and Down Jr. with the identifying a plurality of transaction markers or a second transaction marker corresponding to an incomplete modification that is open and will complete taught by Shavit.
The motivation being to increase the overall efficiency of concurrent operations of threads (See Shavit P. 0020)
The systems of Archese, Pound, Down Jr. and Shavit are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Archese, Pound and Down Jr. with Shavit to obtain the invention as recited in claims 3 and 5.

Claims 11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Archese et al. (U.S. PGPub No. 2010/0023521) in view of Pound et al. (U.S. PGPub No. 2016/0299932) in view of Down Jr. et al. (U.S. PGPub No. 2012/0254861) in view of Arakawa (U.S. PGPub No. 2013/0346363)

Claim 11
The systems of Archese, Pound and Down Jr. do not explicitly state the abandoned marker being associated with a data storage portion associated with a locking data structure on the shared persistent storage 
Arakawa (2013/0346363) teaches:
The method of claim 1, wherein the shared persistent storage comprises the transaction marker, the locking data structure, and a data storage portion, P. 0121 update data 41 is stored in the shared memory 40; P. 0161 and FIG. 1 shared memory 40 stores lock management table 43 
wherein the data storage portion is modified by the abandoned modification and is associated with the locking data structure. P. 0138 lock management table 43 stores a lock key representing a row including the update data 41 in a table in a database
It would have been obvious to a person with ordinary skill at the time the application was filed to include the invention of Archese, Pound and Down Jr. with the transaction marker stored on shared persistent storage and accessible by multiple clients taught by Arakawa
The motivation being to check the lock status of a lock range (See Arakawa P. 0137)
The systems of Archese, Pound, Down Jr. and Arakawa are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Archese, Pound and Down Jr. with Arakawa to obtain the invention as recited in claim 11.

Claim 15
The systems of Archese, Pound and Down Jr. do not explicitly state a first thread performing a portion of the modification of shared storage, and a second thread that performs a portion of the recollection process.
Arakawa (2013/0346363) teaches:
The method of claim 13, wherein the processing device executes a multithreaded computing process comprising a first thread that performs at least a portion of the modification of the shared persistent storage and a second thread that performs at least a portion of the recollection procedure. P. 0159 shared memory 40 is a memory simultaneously accessible from the first virtual OS 10 and the second virtual OS 20 (analogous to threads); P. 0152 the reflection process of the update data 41 includes a change, addition, and deletion of a row specified by the lock key for the update process in the corresponding first DBMS 11 and the second DBMS 21 (within first and second virtual OS respectively)
It would have been obvious to a person with ordinary skill at the time the application was filed to include the invention of Archese, Pound and Down Jr. with the transaction marker stored on shared persistent storage and accessible by multiple clients taught by Arakawa
The motivation being to improve a shared degree of a database (See Arakawa P. 0289)
The systems of Archese, Pound, Down Jr. and Arakawa are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Archese, Pound and Down Jr. with Arakawa to obtain the invention as recited in claim 15.

Response to Arguments














Applicant' s arguments with respect to claim(s) 1, 18 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.	The examiner respectfully notes the addition of Down Jr. (2012/0254861), which teaches a VM file table 212 which tracks the status of VM files and includes columns for a LUN of the associated volume and status of a current operation, where operations include creating and deploying a VM to a host.



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 















Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE WU whose telephone number is (571)272-0257.  The examiner can normally be reached on 11a-8p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571)272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/STEPHANIE WU/					
Examiner, Art Unit 2133

/SEAN D ROSSITER/Primary Examiner, Art Unit 2133